In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-729V
                                   Filed: December 15, 2015
                                          Unpublished

****************************
DARLENE STEELE,                         *
                                        *
                    Petitioner,         *     Damages Decision Based on Proffer;
                                        *     Tetanus Diphtheria (“Td”);
                                        *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *     Administration (“SIRVA”); Special
AND HUMAN SERVICES,                     *     Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Alison H. Haskins, Maglio Christopher and Toale, PA, Sarasota, PA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 14, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act” or “Program”]. Petitioner alleges that she experienced a shoulder injury following
administration of her June 10, 2014 Tetanus Diphtheria [“Td”] vaccination. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On October 23, 2015, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a left shoulder injury. On December 14, 2015, respondent
filed a proffer on award of compensation [“Proffer”] indicating petitioner should be
awarded $246,973.25. Proffer at 1. In the Proffer, respondent represented that
petitioner agrees with the proffered award.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Based on the record as a whole, the undersigned finds that petitioner is entitled
to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $246,973.25 in the form of a check payable to
petitioner, Darlene Steele. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
          Case 1:15-vv-00729-UNJ Document 24 Filed 12/14/15 Page 1 of 2



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
DARLENE STEELE,                      )
                                     )
            Petitioner,              )
                                    )   No. 15-729V
      v.                            )   Chief Special Master Dorsey
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
___________________________________ )


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$246,973.25 for pain and suffering, past and future unreimbursed medical expenses, and past and

future lost earnings which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $246,973.25 in the form of a check payable to petitioner.

Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
        Case 1:15-vv-00729-UNJ Document 24 Filed 12/14/15 Page 2 of 2




                                   Respectfully submitted,

                                   BENJAMIN C. MIZER
                                   Principal Deputy Assistant Attorney General

                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   MICHAEL P. MILMOE
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division


                                     s/Christine Mary Becer
                                   CHRISTINE MARY BECER
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   Tel: (202) 616-3665

Date:    December 14, 2015




                                      2